Citation Nr: 1038601	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO. 05-07 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for headaches/residuals of 
head injury.

2. Entitlement to service connection for refractive error and 
presbyopia (claimed as blurred vision).

3. Entitlement to service connection for bipolar disorder 
(claimed as depression and nervous disorder).

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for loss of tooth fillings.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from January 1976 through November 
1978. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

On the Veteran's February 2005 VA Form 9, he refers to ear bleeds 
in his substantive appeal discussion. Service connection for an 
ear condition was denied in the October 2004 rating decision, and 
no appeal of that issue has been perfected. Because the period in 
which a timely notice of disagreement can be filed with regard to 
the October 2004 rating decision has expired, should the Veteran 
wish to pursue his claim for service connection for an ear 
condition, he must submit new and material evidence to reopen the 
claim. Accordingly, this matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking to establish service connection for 
headaches/residuals of a head injury; refractive error and 
presbyopia; bipolar disorder; hypertension; and loss of tooth 
fillings. Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 38 
U.S.C.A. §§ 1110, 1131 
(West 2002).

Service connection connotes many factors, but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein. This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions. Each disabling condition 
shown by a Veteran's service records, or for which he seeks a 
service connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which he 
served, his medical records and all pertinent medical and lay 
evidence. Determinations as to service connection will be based 
on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law under 
a broad and liberal interpretation consistent with the facts in 
each individual case. 38 C.F.R. § 3.303(a) (West 2002).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection. The presumptive provisions of the statute and 
VA regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid. 38 C.F.R. § 3.303(d) (2009).

The evidence available for review in this case includes the 
Veteran's statements, VA outpatient medical records, several VA 
examination reports, and the Veteran's service personnel records 
with very limited service treatment records. The Board notes that 
the Veteran's service treatment records were apparently lost. The 
records presently in the claims folder include service personnel 
records, plus a photocopy of the Veteran's December 1975 
enlistment examination. There are no active duty treatment 
records of any sort in the claims folder. Several attempts to 
retrieve these records show responses indicating that the service 
treatment records were never retired to the appropriate agency 
and that all available records were associated with the claims 
folder. Again, there are no clinical treatment records in the 
claims folder to show treatment during service. 

The United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule where applicable. See O'Hare v. 
Derwinski, 
1 Vet. App. 365, 367 (1991). The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 
(1996). 

A review of the claims folder in this case reveals that 
potentially relevant records are missing from the claims folder. 
Because service treatment records are clearly missing, it becomes 
very important to make sure that the record is otherwise 
developed to its fullest. A review of VA outpatient treatment 
records received since the Board's May 2008 Remand, reveals that 
the Veteran is in receipt of Social Security Disability (SSD) 
benefits. See May 2004 outpatient treatment note.

Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the 
Veteran in obtaining evidence relevant to his claims, which is in 
the control of a Federal department or agency, including relevant 
records from the Social Security Administration. At no time have 
the medical records in relation to this Veteran's SSD claim been 
obtained and associated with the claims folder. Again, such 
records are especially relevant in this case, because there are 
service treatment records clearly missing from the claims folder. 
While the Board regrets additional delay, a remand is required so 
that the Veteran's Social Security records can be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ensure that 38 C.F.R. § 3.159(c)(2) is 
complied with by obtaining all relevant 
records from the Social Security 
Administration with regard to the Veteran's 
disability claim. Associate all relevant, 
non-duplicative records with the claims 
folder.

2. Readjudicate the Veteran's claims. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


